DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 16 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “computer program product comprising a machine-readable medium storing instructions”.  The claims fall outside the scope of patent-eligible subject matter at least because the claimed computer-readable storage medium in light of the supporting disclosure is broad enough to encompass transitory embodiments. Examiner interprets the term “computer program product” as encompassing the program itself (i.e., a program per se) and any means by which the program can be embodied, conveyed or distributed, including ineligible transitory propagating signals. The subsequent recitation of a machine-readable medium excludes the program per se embodiments, but does not eliminate the transitory propagating signal embodiments. The specification does not provide a strong enough definition of machine-readable medium to limit the claim to eligible embodiments. See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim”.
In view of the above, it is suggested to the Applicant to amend the claim to recite a ‘non-transitory machine readable medium” in order to overcome this rejection as set forth above.

Claims 17-19 are rejected by virtue of their dependency on claim 16. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8, 16 and 21-22 are rejected under 35 U.S.C. 102(a2) as being anticipated by Park et al (US20200383091A1, Priority Date: Jun 15, 2018).

Regarding claim 1, Park’091 discloses a user equipment (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), "UE", the UE comprising: 
interface circuitry (see, multiple antennas included in UE, par 0328); and 
baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) coupled with the interface circuitry (see, fig. 16, UE implemented by ASIC includes RF unit 1623 and processor 1621 implementing baseband processing function, par 0206, 0327, 0330), the interface circuitry (see, multiple antennas included in UE, par 0328) to 5communicatively couple the baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) to radiofrequency, "RF", circuitry  (see, fig. 16, UE implemented by ASIC includes multiple antennas to communicatively couple the processor to perform function of baseband processor with RF unit, par 0206, 0327-0328, 0330, RF unit 1623 (or a transceiver) can be equated to RF circuitry, par 0327, 0330), the baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) to: 
determine, based on Downlink Control Information (see, DCI, par 0317) received via the RF circuitry (see, figs 15-16, DCI received via RF unit, par 0317, 0326), "DCI", one or more demodulation reference signal, "DM-RS", port groups to be used for channel estimation (see, UE determines DMRS group of DMRS groups associated with the separate transmission layer transmitted from each base station of multiple base stations based on QCLed CSI-RS resource information from DCI, par 0291, 0295-0297. Noted, DMRS used for estimating the large-scale property of wireless channel, par 0148); and 
10perform channel estimation (see, CQI calculated in CSI report, par 0220, 0289) using one or more configured DM-RS ports belonging to the one or more DM-RS port groups (see, CQI calculated per CW according to ports in DMRS port group(s) belonging to one CW with different QCL assumptions configured by DCI, par 0217-0220).

Regarding claim 2, Park’091 discloses the UE of claim 1 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), wherein the DCI is a single DCI to schedule one or more corresponding Physical Downlink Shared Channels, "PDSCHs", from multiple Transmission Reception Point, 15"TRP", in a single DCI multiple TRP, transmission scheme (see, fig. 14, single DCI transmitted from serving TRP schedules the non-coherent joint transmission (JT) (NCJT) NR-PDSCH transmitted from multiple TRPs, par 0231).

Regarding claim 8, Park’091 discloses the UE of claim 2 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), wherein the baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) is further to: 
10determine, based on a received Radio Resource Control, "RRC", message, a plurality of configured DM-RS port groups (see, DMRS port groups (DPGs), par 0273) including the one or more DM-RS port groups (see, UE recognizes how the DMRS port group (DPG) of DPGs has been set up according to DRMS port group information for each v value configured by RRC, par 0266 and 0273), wherein the DCI is to activate usage of the one or more DM-RS port groups from among the plurality of configured DM-RS port groups (see, activation/deactivation mechanism for monitoring DCI to configure DM-RS port groups via RRC, par 0266, 0273, 0309).


Regarding claim 16, Park’091 discloses one or more computer readable media (see, fig. 16, UE implemented by ASIC includes memory 1622, par 0327), "CRM", comprising instructions, wherein execution of the instructions by one or more processors (see, fig. 16, processor 1621 in UE, par 0327) of a user equipment, "UE", cause the UE (see, fig. 16, UE includes memory 1622 connected with the processor 1621 to store various pieces of information for driving the processor 1621, par 0327) to: 
receive respective Downlink Control Information (see, DCI, par 0316), "DCI", from each Transmission Reception Point, "TRP", among a plurality of TRPs (see, fig. 15, UE receives a DCI from each of a plurality of TRPs, par 0316), 
determine one or more demodulation reference signal, "DM-RS", port groups (see, DMRS groups, par 0295) for each 20TRP based on the respective DCI (see, DCI, par 0317) received from each TRP (see, fig. 15, UE determines DMRS group of DMRS groups associated with the separate transmission layer transmitted from each base station of multiple base stations based on QCLed CSI-RS resource information from DCI, par 0291, 0295-0297, 0316); and 
perform channel estimation (see, CQI calculated in CSI report, par 0220, 0289) using one or more configured DM-RS ports (see, DMRS ports in all the DMRS groups indicated by DMRS grouping information in DCI, par 0294-0295) belonging to respective ones of the one or more DM-RS port groups (see, CQI calculated per CW according to ports in DMRS port group(s) belonging to one CW with different QCL assumptions configured by DCI, par 0217-0220).

Regarding claim 21, Park’091 discloses an apparatus to be implemented in a Radio Access Network, "RAN", node, the apparatus (see, fig. 16, base station 1610 in a wireless communication system with RAN technology, par 0194, 0325) comprising: 
processor means (see, fig. 16, processor 1611, par 0326) for generating Downlink Control Information (see, DCI, par 0316), "DCI", to indicate one or more demodulation reference signal, "DM-RS", port groups (see, fig. 15, DMRS group of DMRS groups associated with the separate transmission layer transmitted from each base station is determined based on the QCLed CSI-RS resource information in DCI from base station, par 0295-0297), each of the one or more DM-RS port groups including one or more configured DM-RS ports to be used for channel estimation (see, CQI calculated per CW according to ports in DMRS port group(s) belonging to one CW with different QCL assumptions configured by DCI, par 0217-0220. Note, CQI can be equated to channel estimation. Noted further, DMRS used for estimating the large-scale property of wireless channel, par 0148); and 
15radiofrequency, "RF", means (see, fig. 16, RF unit 1613 (transceiver), par 0326) for transmitting the DCI (see, fig. 15, DCI, par 0316) to a user equipment, "UE" (see, figs 15-16, base station transmits DCI to UE via RF unit, par 0316 and 0326); and 
transmitting DM-RSs in time-frequency resources according to the one or more configured DM-RS ports (see, DMRS is transmitted in specifically scheduled RBs in scheduled resource block group (PRG) according to DMRS port group indicated in DCI, par 0148, 0217-0220. Noted, RB including OFDM symbols in a time domain and subcarriers in frequency domain (par 0066) can be equated to time-frequency resource), wherein the time-frequency resources (see, RBs in scheduled PRGs including OFDM symbols in a time domain and subcarriers in frequency domain, par 0066 and 0148) in which the DM-RSs are to be transmitted according to the one or more configured DM-RS ports are orthogonal (see, Orthogonal Frequency Division Multiplexing (OFDM) symbols in the time domain, par 0051) to one another or are quasi-orthogonal to one another (see, DMRS is transmitted in specifically scheduled RB in scheduled resource block group (PRG) according to DMRS port group indicated in DCI , par 0148, 0217-0220. Noted, RB including OFDM symbols in time domain can be equated to time-frequency resources are orthogonal to one another, par 0051 and 0066).

Regarding claim 22, Park’091 discloses the apparatus of claim 21 (see, fig. 16, base station 1610 in a wireless communication system with RAN technology, par 0194, 0325), wherein the DCI (see, DCI, par 0222) is to schedule a corresponding Physical Downlink Shared Channel, "PDSCH", transmission (see, single DCI schedules single NR-PDSCH transmitted from the multiple TRPs to the UE, par 0222), and the RF means (see, fig. 16, RF unit 1613 (transceiver), par 0326) is for transmitting the PDSCH transmission to the UE according to the schedule indicated by the DCI (see, fig. 16, RF unit 1613  connected with the processor 1611 to transmit and/or receive wireless signals including PDSCH transmission to the UE scheduled by DCI in NR-PDCCH, par 0062, 0222, 0326).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park’091 in view of Yamada et al (US20200336355A1, PCT foreign Priority Date: Dec 26, 2017).

Regarding claim 3, Park’091 discloses the UE of claim 2 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330).
Park’091 discloses all the claim limitations but fails to explicitly teach: wherein the one or more configured DM-RS ports belonging to a same one of the one or more DM-RS port groups belong to a same Code Division Multiplexing, "CDM", group or belong to different CDM groups, wherein the one or more configured DM-RS ports 20belonging to a same one of the one or more DM-RS port groups are spatially quasi co-located.

However Yamada’355 from the same field of endeavor (see,  fig.1, communication system includes a base station apparatus 1A and a terminal apparatus 2A, par 0028) discloses: wherein the one or more configured DM-RS ports belonging to a same one of the one or more DM-RS port groups (see, DMRS port groups, par 0175) belong to a same Code Division Multiplexing, "CDM", group or belong to different CDM groups (see, DMRS port group 1 is configured  with the CDM group 0 while DMRS port group 2 is configured (associated) with the CDM group 1, par 0175), wherein the one or more configured DM-RS ports 20belonging to a same one of the one or more DM-RS port groups (see, two DMRS port groups, par 0156) are spatially quasi co-located (see, Antenna ports in a DMRS antenna port group of DMRS port groups are QCL in terms of spatial reception parameters, par 0143 and 0156).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yamada’355 into that of Park’091. The motivation would have been to improve reliability and increase frequency utilization efficiency by coordinated communication of multiple base station apparatuses (par 0145).

Regarding claim 4, Park’091 discloses the UE of claim 3 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), wherein each DM-RS port group (see, DPG (DMRS port group) of DMRS port groups (DPGs), par 0232 and 0238) of a plurality of configured DM-RS port groups corresponds to an individual transmission from respective TRPs of a plurality of TRPs (see, UE determines DPG-associated layer are transmitted from the TRP of multiple TRPs, par 0238), 
the plurality of configured DM-RS port groups includes the one or more DM-RS port groups (see, DMRS port groups (DPGs) configured in DCI, par 0232-0233), and the 25baseband circuitry (see, fig. 16, processor 1611 implements by ASIC performs baseband function, par 0206, 0326 and 0330) is further to: 
implicitly determine multiple input multiple output, "MIMO", layers arriving from the respective TRPs based on the DM-RS port group indicated by the DCI (see, UE determines that DPG-associated MIMO layer(s) are transmitted from the TRP based on control information including Information about DMRS port groups (DPGs), par 0111, 0232-0238).

Regarding claim 5, Park’091 discloses the UE of claim 3 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), wherein at least two DM-RS port groups of a plurality of configured DM- 30RS port groups corresponds to a same TRP (see, table 4, two DPGs (DMRS ports groups) from one TRP scheduled as indicated in candidate 2 and 3, par 0266-0268), the plurality of configured DM-RS port groups includes the one or more DM-RS port groups (see, scheduled DPG (DMRS ports group) of DPGs, par 0266-0268), and the baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) is further to: 
determine, based on the received DCI, quasi co-location, "QCL", information for each of the at least two DM-RS port groups (see, determine QCL for each DPG of DPGs by different QCL assumption per DPG from DCI, par 0232-0235).

Regarding claim 6, Park’091 discloses the UE of claim 5 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), wherein the baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) is further to43WO 2020/069147PCT/US2019/053178.
Park’091 discloses all the claim limitations but fails to explicitly teach: determine the QCL information for each of the at least two DM-RS port groups based on respective a Transmission Configuration Indicator, "TCI", fields in the DCI or based on a single TCI field in the DCI.

However Yamada’355 from the same field of endeavor (see,  fig.1, communication system includes a base station apparatus 1A and a terminal apparatus 2A, par 0028) discloses: determine the QCL information for each of the at least two DM-RS port groups based on respective a Transmission Configuration Indicator, "TCI", fields in the DCI or based on a single TCI field in the DCI (see, TCI state of TCI states configured in the DCI includes a TCI-RS set configuration comprises parameters for configuring the QCL relationship between the reference signal included in the RS set and the DMRS port group of DMRS port groups, par 0141, 0176. Noted, DCI format for the downlink implies TCI state in DCI occupies TCI field(s) in DCI).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yamada’355 into that of Park’091. The motivation would have been to improve reliability and increase frequency utilization efficiency by coordinated communication of multiple base station apparatuses (par 0145).

Regarding claim 10, Park’091 discloses the UE of claim 1 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), wherein the DCI is to schedule a corresponding PDSCH transmission in 25a multiple DCI multiple TRP transmission scheme (see, single DCI of multiple-DCI schedules a single NR-PDSCH that transmitted from the multiple TRPs to the UE, par 0222 and 0309), wherein the DCI is received over a Physical Downlink Control Channel, "PDCCH", from a single TRP (see, fig. 14, first TRP, par 0291) among multiple TRPs in the multiple DCI multiple TRP transmission scheme (see, fig. 14, UE receives DCI on NR-PDCCH from first TRP among TRPs in “multiple NR-PDCCHs scheduling the separate NR-PDSCHs that the separate TRPs transmit” scheme, par 0291, 0302, 0308 -0309), the one or more DM-RS port groups correspond to the single TRP (see, UE determines DMRS port group (DPG)-associated layer(s) are transmitted from specific TRP, par 0238),
Park’091 discloses all the claim limitations but fails to explicitly teach: the PDCCH and the DCI are associated with a TCI state.

However Yamada’355 from the same field of endeavor (see,  fig.1, communication system includes a base station apparatus 1A and a terminal apparatus 2A, par 0028) discloses: the PDCCH and the DCI are associated with a TCI state (see, TCI state of TCI states configured in the DCI from PDCCH, par 0053, 0141).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yamada’355 into that of Park’091. The motivation would have been to improve reliability and increase frequency utilization efficiency by coordinated communication of multiple base station apparatuses (par 0145).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park’091 in view of Yamada’355 as applied to claim 6 above, and further in view of  GAO et al (US20210337548A1, Priority Date: Aug 03, 2018).

Regarding claim 7, Park’091 modified by Yamada’355 discloses the UE of claim 6 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330).
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: wherein each of the plurality of configured DM-RS port groups is associated with a different TCI state than at least one other one of the plurality of configured DM-RS port groups.

However GAO’548 from the same field of endeavor (see,  fig.1, terminal device 130 communicates with base stations in wireless communication environment, par 0029) discloses: wherein each of the plurality of configured DM-RS port groups is associated with a different TCI state (see, different TCI states, par 0061) than at least one other one of the plurality of configured DM-RS port groups (see, two different TCI states in one DCI when DMRS ports from the two DMRS groups are not QCLed with each other, par 0056).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by GAO’548 into that of Park’091 modified by Yamada’355. The motivation would have been to enhance DCI to indicate the selected DMRS ports and the TCI states for network devices (par 0078).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park’091 in view of Yamada’355 as applied to claim 8 above, and further in view of Ouchi et al (US 20150195732 A1) and NOH et al (US20210328734A1, Foreign KR20200027866A Priority Date: Sept 05, 2018).

Regarding claim 9, Park’091 discloses the UE of claim 8 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), wherein each DM-RS port group (see, DMRS port groups (DPGs), par 0232 and 0238) of the plurality of configured DM-RS port groups corresponds to an individual transmission from respective TRPs of a plurality of TRPs (see, UE determines DPG-associated layer are transmitted from the TRP of multiple TRPs, par 0238), and the baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) is further to.
 Park’091 discloses all the claim limitations but fails to explicitly teach: determine an identity of each TRP of the plurality of TRPs from which individual MIMO layers are to be provided based on the RRC message , wherein each DM-RS port group of the 20plurality of configured DM-RS port groups is associated with a different cell identity, "ID", or different scrambling ID for DM-RS pseudo-random sequence initialization and wherein individual CDM Groups indicated by the RRC message are associated with different cell IDs.

However Yamada’355 from the same field of endeavor (see,  fig.1, communication system includes a base station apparatus 1A and a terminal apparatus 2A, par 0028) discloses: wherein each DM-RS port group of the 20plurality of configured DM-RS port groups is associated with a different cell identity, "ID", or different scrambling ID (see, SCID (Scrambling identity), par 0155, 0177) for DM-RS pseudo-random sequence initialization (see, initial value of the DMRS sequence is calculated based on the SCID associated with DMRS port group of DMRS port groups, par 0177. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yamada’355 into that of Park’091. The motivation would have been to improve reception quality by coordinated communication of multiple base station apparatuses (par 0165).
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: determine an identity of each TRP of the plurality of TRPs from which individual MIMO layers are to be provided based on the RRC message, wherein individual CDM Groups indicated by the RRC message are associated with different cell IDs.

However Ouchi’732 from the same field of endeavor (see,  fig.1, communication system includes a base station apparatus 1A and a terminal apparatus 2A, par 0028) discloses: determine an identity of each TRP (see, virtual Cell ID and each cell corresponding to a base station, par 0002, 0212) of the plurality of TRPs from which individual MIMO layers are to be provided based on the RRC message (Note, terminal receives virtual Cell ID with respect to the cell (base station) from higher layer signal (RRC) for carrier type which measured signal generated based on, signals transmitted from different antenna ports (MIMO layer), par 0182, 0212, 0231. Noted, port that is equivalent to an MIMO layer, par 0231).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Ouchi’732 into that of Park’091 modified by Yamada’355. The motivation would have been to perform measurement of received power using a signal for time/frequency synchronization detection (par 0010).
The combination of Park’091, Yamada’355 and Ouchi’732 discloses all the claim limitations but fails to explicitly teach: wherein individual CDM Groups indicated by the RRC message are associated with different cell IDs.

However NOH’734 from the same field of endeavor (see, fig. 1, UE transmits/ receives signals in a wireless communication system, par 0010, 0016) discloses: wherein individual CDM Groups indicated by the RRC message are associated with different cell IDs (see, DMRS CDM group number of CDM groups indicated by higher layer signaling (RRC) for sequence initialization, distribute two virtual cell IDs configured by a higher layer to CDM groups one for each, par 0141, 0148 and 0150).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by NOH’734 into that of Park’091 modified by Yamada’355 and Ouchi’732. The motivation would have been to provide effective service in a mobile communication system (par 0009).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park’091 in view of Yamada’355 as applied to claim 10 above, and further in view of Yamada et al (US20210175937A1, Foreign KR20200027866A Priority Date: Jun 28, 2018).

Regarding claim 11, Park’091 modified by Yamada’355 discloses the UE of claim 10 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330).
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: wherein each TRP in the multiple DCI multiple TRP transmission scheme use a same DM-RS configuration type, number of front-loaded symbols, and number and position of additional DM-RS symbols within a slot.

However Yamada’937 from the same field of endeavor (see, fig. 1, communication system includes base station and terminal, par 0031) discloses: wherein each TRP in the multiple DCI (see, multiple DCI formats with DCI format used for the scheduling in one cell, par 0056-0057) multiple TRP transmission scheme (see, coordinated communication among multiple base stations, par 0143) use a same DM-RS configuration type, number of front-loaded symbols, and number and position of additional DM-RS symbols within a slot (see, assistance information including the parameters for neighbor cell includes physical cell ID and DMRS configuration, DMRS configuration comprises DMRS configuration type, the number of symbols for the front-loaded DMRSs and an additional allocation of the DMRSs in a slot (original DMRS mapped to first or third symbol in a slot), par 0183. Noted, a base station corresponding to serving cell, par 0028. Noted further, physical cell ID configured with DM-RS configuration, therefore implies same DM-RS configuration for the cell).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Yamada’937 into that of Park’091 modified by Yamada’355. The motivation would have been to efficiently remove or suppress the interference signal (par 0183).

Regarding claim 12, Park’091 modified by Yamada’355 discloses the UE of claim 11 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330).
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: wherein each TRP in the multiple DCI multiple TRP transmission 35scheme further use a same DM-RS mapping type.

However Yamada’937 from the same field of endeavor (see, fig. 1, communication system includes base station and terminal, par 0031) discloses: wherein each TRP in the multiple DCI (see, multiple DCI formats with DCI format used for the scheduling in one cell, par 0056-0057) multiple TRP transmission (see, coordinated communication among multiple base stations, par 0143) 35scheme further use a same DM-RS mapping type (see, assistance information including the parameters for neighbor cell includes physical cell ID and DMRS configuration, DMRS configuration comprises PDSCH mapping type, par 0183. Noted, a base station corresponding to serving cell, par 0028. Noted further, physical cell ID configured with DM-RS configuration comprises PDSCH mapping type, therefore implies same PDSCH mapping type for the cell with physical cell ID).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Yamada’937 into that of Park’091 modified by Yamada’355. The motivation would have been to efficiently remove or suppress the interference signal (par 0183).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park’091 in view of Yamada’355, and further in view of Yamada’937 and Kim et al (US20200296747A1, Priority Date: Apr 04, 2018) as applied to claim 11 above.

Regarding claim 13, Park’091 discloses the UE of claim 11 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330), and the baseband circuitry (see, fig. 16, UE implemented by ASIC includes processor 1621 implementing baseband processing function, par 0206, 0327, 0330) is further to.
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: wherein a DM-RS mapping type used by each TRP in the multiple DCI multiple TRP transmission have different time domain durations, 5implicitly determine a presence of additional DM-RS symbols from each TRP based on a scheduling of the different time domain durations.

However Yamada’937 from the same field of endeavor (see, fig. 1, communication system includes base station and terminal, par 0031) discloses: wherein a DM-RS mapping type (see, PDSCH mapping type for DMRS configuration, par 0183) used by each TRP in the multiple DCI (Note, fig. 5, independent DCIs (DCI1 and DCI2) from each BS of BSs, par 0181) multiple TRP transmission (see, multiple transmission and/or reception points, par 0181) have different time domain durations (see, PDSCH mapping type for DMRS configuration in multi-DCI multiple transmission and/or reception points indicates slot-based scheduling and mini-slot-based scheduling corresponding to PDSCH mapping type A and PDSCH mapping type B, par 0095, 0181, 0183).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Yamada’937 into that of Park’091 modified by Yamada’355. The motivation would have been to efficiently remove or suppress the interference signal (par 0183).
The combination of Park’091, Yamada’355 and Yamada’937 discloses all the claim limitations but fails to explicitly teach: implicitly determine a presence of additional DM-RS symbols from each TRP based on a scheduling of the different time domain durations.

However Kim’747 from the same field of endeavor (see, fig. 1, Evolved Universal Mobile Telecommunications System includes UE and BSs, par 0003-0004) discloses: implicitly determine a presence of additional DM-RS symbols (see, existence of additional DM-RS for demodulation of PDSCH, par0095) from each TRP (see, fig. 1, BS of BSs, par 0003) based on a scheduling of the different time domain durations (see, UE determines whether additional DM-RS for demodulation of PDSCH exists base on the number of symbols allocated to the PDSCH, par 0095. Noted, number of symbols can be equated to different time domain durations).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Kim’747 into that of Park’091 modified by Yamada’355 and Yamada’937. The motivation would have been to provide a method for transmitting a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (par 0007).

Regarding claim 14, Park’091 modified by Yamada’355 discloses the UE of claim 11 (see, fig. 16, UE implemented by ASIC, par 0325 and 0330).
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: wherein each TRP in the multiple DCI multiple TRP transmission scheme further use a same DM-RS configuration type and a different PDSCH mapping type, and 10the additional DM-RS symbols and position are different.

However Yamada’937 from the same field of endeavor (see, fig. 1, communication system includes base station and terminal, par 0031) discloses: wherein each TRP (Note, fig. 5, each BS of BSs transmits independent DCI, par 0181) in the multiple DCI (Note, fig. 5, independent DCIs (DCI1 and DCI2) from each BS of BSs, par 0181) multiple TRP transmission scheme (see, multiple transmission and/or reception points, par 0181) further use a same DM-RS configuration type (see, same DMRS configuration type from neighbor cell generated interference signal, par 0183, 0200. Noted, base station apparatus corresponding to cell, par 0028) and a different PDSCH mapping type (see, a different PDSCH mapping type exists is implied by virtue of some or all of the same PDSCH mapping type as neighbor cell generated interference signal, par 0183,0200. Noted, base station apparatus corresponding to cell, par 0028), and 10the additional DM-RS symbols and position are different (see, terminal assumes some or all of the same PDSCH mapping type, the same DMRS configuration type as those for the interference signal from neighbor cell, therefore implies that neighbor cell use same DMRS configuration type and at least a different PDSCH mapping type, different PDSCH mapping type of DMRS configuration means different additional DMRS symbols and position due to the difference of slot-based and mini-slot-based scheduling from different PDSCH mapping type, par 0028, 0095, 0183,0200. Noted, structure of slot and mini-slot are different, therefore additional DMRS symbols and position are different).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Kim’747 into that of Park’091 modified by Yamada’355 and Yamada’937. The motivation would have been to provide a method for transmitting a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (par 0007).


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park’091 in view of Yamada’355 as applied to claim 10 above, and further in view of Zhang et al (US20200077369A1, PCT PRO 62726846 Priority Date: Sept 04, 2018) and Yamada et al (US20210175937A1, Foreign KR20200027866A Priority Date: Jun 28, 2018).

Regarding claim 17, Park’091 discloses one or more CRM of claim 16 (see, fig. 16, UE implemented by ASIC includes memory 1622, par 0327).
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: wherein the respective DCI received from each TRP of 25the plurality of TRPs is associated with a different Transmission Configuration Indicator, "TCJ", state, wherein the respective DCI indicate a same DM-RS configuration type, a same number of front-loaded symbols, and a same number and position of additional DM-RS symbols within a slot to be used for detection of individual DM-RSs transmitted from each TRP. 

However Zhang’369 from the same field of endeavor (see, fig. 1, communication system 100 includes CN, base stations in RAN communicates with UEs, par 0023 and 0025) discloses: wherein the respective DCI received from each TRP of 25the plurality of TRPs is associated with a different Transmission Configuration Indicator, "TCJ", state (see, multiple DCI transmitted from different TRPs, a TCI state over DCI indicate one or more sets of QCL parameters that one TRP receiving the data based on, par 0009, 0068, 0072).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the CRM as taught by Zhang’369 into that of Park’091 modified by Yamada’355. The motivation would have been to improve transmission diversity in joint multi-TRP transmission scheme (par 0069).
The combination of Park’091, Yamada’355 and Zhang’369 discloses all the claim limitations but fails to explicitly teach: wherein the respective DCI indicate a same DM-RS configuration type, a same number of front-loaded symbols, and a same number and position of additional DM-RS symbols within a slot to be used for detection of individual DM-RSs transmitted from each TRP.

However Yamada’937 from the same field of endeavor (see, fig. 1, communication system includes base station and terminal, par 0031) discloses: wherein the respective DCI indicate a same DM-RS configuration type, a same number of front-loaded symbols, and a same number and position of additional DM-RS symbols within a slot to be used for detection of individual DM-RSs transmitted from each TRP (Note, base station apparatus transmits configure assistance information for each TCI, assistance information including the parameters for neighbor cell includes physical cell ID and DMRS configuration, DMRS configuration comprises DMRS configuration type, the number of symbols for the front-loaded DMRSs and an additional allocation of the DMRSs in a slot (original DMRS mapped to first or third symbol in a slot) from neighbor cell, par 0183-0184. Noted, a base station corresponding to serving cell, par 0028. Noted further, physical cell ID configured with DM-RS configuration, therefore implies same DM-RS configuration for the cell).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the CRM as taught by Yamada’937 into that of Park’091 modified by Yamada’355 and Zhang’369. The motivation would have been to efficiently remove or suppress the interference signal (par 0183).

Regarding claim 18, Park’091 discloses one or more CRM of claim 17 (see, fig. 16, UE implemented by ASIC includes memory 1622, par 0327).
The combination of Park’091 and Yamada’355 discloses all the claim limitations but fails to explicitly teach: wherein the respective DCI further indicate a same DM-RS mapping type for the individual DM-RSs.

However Yamada’937 from the same field of endeavor (see, fig. 1, communication system includes base station and terminal, par 0031) discloses: wherein the respective DCI (Note, fig. 5, independent DCIs (DCI1 and DCI2) from each BS of BSs, par 0181) further indicate (see, assistance information notified in the DCI, par 0186) a same DM-RS mapping type for the individual DM-RSs (see, assistance information notified in DCI including the parameters for neighbor cell includes physical cell ID and DMRS configuration, DMRS configuration comprises PDSCH mapping type, par 0183 and 0186. Noted, a base station corresponding to serving cell, par 0028. Noted further, physical cell ID configured with DM-RS configuration comprises PDSCH mapping type, therefore implies same PDSCH mapping type for the cell with physical cell ID).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the CRM as taught by Yamada’937 into that of Park’091 modified by Yamada’355. The motivation would have been to efficiently remove or suppress the interference signal (par 0183).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park’091 in view of Yamada’355, and further in view of Zhang’369 and Yamada’937 as applied to claim 17 above, and further further in view of Kim’747.

Regarding claim 19, Park’091 discloses one or more CRM of claim 17 (see, fig. 16, UE implemented by ASIC includes memory 1622, par 0327), and execution of the instructions is to cause the UE to.
The combination of Park’091, Yamada’355 and Zhang’369 discloses all the claim limitations but fails to explicitly teach: 
wherein the DM-RS mapping type used by each TRP have different time domain durations, 
35implicitly determine a presence of additional DM-RS symbols from each TRP based on a 45WO 2020/069147PCT/US2019/053178 scheduling of the different time domain durations, wherein the respective DCI indicate a same DM-RS configuration type, and at least one of the respective DCI indicates a different DM-RS mapping type than other ones of the respective DCI, and at least one of the respective DCI indicates additional DM-RS symbols and position that are different than other ones of the 5respective DCI.

However Yamada’937 from the same field of endeavor (see, fig. 1, communication system includes base station and terminal, par 0031) discloses: wherein the DM-RS mapping type (see, PDSCH mapping type for DMRS configuration, par 0183) used by each TRP (Note, fig. 5, independent DCIs (DCI1 and DCI2) from each BS of BSs, par 0181) have different time domain durations (see, PDSCH mapping type for DMRS configuration in multi-DCI multiple transmission and/or reception points indicates slot-based scheduling and mini-slot-based scheduling corresponding to PDSCH mapping type A and PDSCH mapping type B, par 0095, 0181, 0183),
wherein the respective DCI (Note, fig. 5, independent DCIs (DCI1 and DCI2) from each BS of BSs, par 0181) indicate a same DM-RS configuration type (see, same DMRS configuration type from neighbor cell generated interference signal, par 0183, 0200. Noted, base station apparatus corresponding to cell, par 0028), and at least one of the respective DCI indicates a different DM-RS mapping type than other ones of the respective DCI (see, a different PDSCH mapping type exists is implied by virtue of some or all of the same PDSCH mapping type as neighbor cell generated interference signal, par 0183,0200. Noted, base station apparatus corresponding to cell, par 0028), and at least one of the respective DCI indicates additional DM-RS symbols and position that are different than other ones of the 5respective DCI (see, terminal assumes some or all of the same PDSCH mapping type, the same DMRS configuration type as those for the interference signal from neighbor cell, therefore implies that neighbor cell use same DMRS configuration type and at least a different PDSCH mapping type, different PDSCH mapping type of DMRS configuration means different additional DMRS symbols and position due to the difference of slot-based and mini-slot-based scheduling from different PDSCH mapping type, par 0028, 0095, 0183,0200. Noted, structure of slot and mini-slot are different, therefore additional DMRS symbols and position are different).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the CRM as taught by Yamada’937 into that of Park’091 modified by Yamada’355. The motivation would have been to efficiently remove or suppress the interference signal (par 0183).
The combination of Park’091, Yamada’355, Zhang’369 and Yamada’937 discloses all the claim limitations but fails to explicitly teach: implicitly determine a presence of additional DM-RS symbols from each TRP based on a 45WO 2020/069147PCT/US2019/053178scheduling of the different time domain durations.

However Kim’747 from the same field of endeavor (see, fig. 1, Evolved Universal Mobile Telecommunications System includes UE and BSs, par 0003-0004) discloses: implicitly determine a presence of additional DM-RS symbols (see, existence of additional DM-RS for demodulation of PDSCH, par0095) from each TRP (see, fig. 1, BS of BSs, par 0003) based on a scheduling of the different time domain durations (see, UE determines whether additional DM-RS for demodulation of PDSCH exists base on the number of symbols allocated to the PDSCH, par 0095. Noted, number of symbols can be equated to different time domain durations).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the UE as taught by Kim’747 into that of Park’091 modified by Yamada’355 and Yamada’937. The motivation would have been to provide a method for transmitting a demodulation reference signal (DM-RS) for broadcast data in a next generation communication system (par 0007).




Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bala et al (US20200213057A1, Priority Date: Jun 07, 2018) discloses UE/WTRU may determine the transmission of additional DM-RS (or a second DM-RS density) based on the presence of UCI (or multiplexing of UCI) in the PUSCH transmission. In such a case, the front-loaded DM-RS may be transmitted irrespective of the UCI presence/absence and the additional DM-RS transmission may be determined based on the UCI presence/absence in a PUSCH transmission (par 0166), the presence (or multiplexing) of UCI may be determined according to a number of REs used (e.g., required) for the UCI transmission within the scheduled PUSCH resource (par 0169). 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/            Examiner, Art Unit 2473   
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473